—Judgment, Supreme Court, New York County (Frank Blangiardo, J.), rendered May 10, 1988, convicting defendant upon a jury verdict, of assault in the first degree, and sentencing him to an indeterminate term of imprisonment of 4 to 12 years, unanimously affirmed.
Defendant was convicted of a vicious assault upon his former fiancée. We find no merit to defendant’s claim that the prosecutor’s opening statement was inflammatory. The prosecutor’s remarks were a fair outline of the stark facts. Had defendant preserved his similar claim that the prosecutor’s summation was prejudicial, we would also find no error. The issue, however, has not been preserved as a matter of law, and we decline to reach it in the interest of justice.
We also find that the redirect examination of the victim and the detective assigned to the case did not deprive defendant of a fair trial. The prosecutor’s questioning was reasonably related to matters that the defense had partially explored (People v Melendez, 55 NY2d 445, 451).
We have examined defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Milonas, Rosenberger and Asch, JJ.